Citation Nr: 0012218	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a high 
fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1991 to March 
1997.

This matter comes before the Board of Veterans' Appeals ( 
Board) on appeal from a November 1997 rating decision of the 
Wichita, Kansas, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1997, a statement of the case was issued in 
December 1997, and a substantive appeal was received in 
January 1998.  In March 1998, the veteran appeared at a 
personal hearing (at the RO).  

Although initially denied by the RO in the November 1997 
rating decision and appealed by the veteran, a claim of 
entitlement to service connection for perforation of the 
tympanic membrane, right, was subsequently granted by the RO 
in a March 1998 rating decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current left ankle disability and any injury or disease 
suffered during the veteran's active military service.

2.  There is no medical diagnosis of tinnitus.

3.  There is no medical diagnosis of current residuals of a 
high fever.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a left ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of a high fever is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Left Ankle 

Service medical records noted that the veteran was diagnosed 
with an ankle sprain in October 1996 after injuring his left 
ankle playing basketball.  He had mild edema and mild local 
pain, with full range of motion.  There was no crepitus and 
he was able to place his weight on the ankle.  He was placed 
on light duty for three days and was limited to no prolonged 
walking or standing.  Upon separation from service, he denied 
a history of foot trouble, lameness of bone, joint or other 
deformity, and clinical evaluation of his lower extremities 
revealed no abnormality (although a left ankle tattoo was 
reported).  

Emergency room and other treatment records from Girard 
Hospital, in Girard, Kansas, revealed that in June 1997 
(three months after discharge from service), the veteran 
sustained fractures of the bones of the left ankle while 
playing basketball.  The emergency room report indicated that 
the fractures had occurred that same day, and noted that "he 
has no past history of injury to the left ankle."  The 
veteran ultimately underwent surgery to repair the fractured 
bones of the left ankle.  

A September 1997 VA examination report noted that the veteran 
indicated that he had been able to walk immediately after 
injuring his ankle in service.  He further indicated that he 
had been given ice for his ankle and was told to rest for a 
couple of days but was not placed on crutches or given an Ace 
bandage.  Examination of the ankle revealed scars from the 
post-service surgery, but otherwise there were no clinical 
residuals and he had near full range of motion without pain, 
there was no swelling, abnormality or deformity, and he had a 
normal gait.  The examiner described the ankle as "well 
healed and aligned."  The diagnoses were "left ankle 
sprained while in military.  Later was broken and treated 
surgically evidenced by X-ray," and "status post [open 
reduction internal fixation] of left ankle."

At his March 1998 personal hearing, the veteran testified 
that he believed that his in-service ankle sprain had, 
essentially, either weakened his ankle or otherwise 
predisposed the ankle so that it fractured after service.  He 
indicated that he had not played basketball or put other 
stresses on the ankle after recovering from his service 
injury until the day he fractured the ankle after separation.  
He also said that his ankle was treated in service with ice 
and being tightly wrapped up, and that he received bed rest 
for three days and light duty for seven days.  He said that 
he never sought treatment until fracturing the ankle because 
the ankle did not bother him or limit his activities.  When 
asked how the ankle was currently affecting him, he said that 
he would like to start playing again but that "I haven't 
even thought about it," that he could "feel the 
difference," that he had lost "a lot of movement," and 
that he could feel the pins in the ankle.  When asked if 
there was pain, he said merely that "I can feel a 
sensation."  He conceded that he was not currently limited 
in any activities but indicated that he did not have a high 
degree of confidence in his ankle.  

As VA examination did show some clinical evidence of left 
ankle disability, the Board finds that the well-grounded 
requirement of a medical diagnosis of current disability has 
been met.  The veteran's assertions regarding inservice left 
ankle injury are accepted as true and are, in fact, support 
by service medical records.  However, the claims file does 
not include any medical evidence linking current left ankle 
disability to the veteran's service or to any injuries during 
service. 

Both the medical evidence and the veteran's own testimony 
suggest that the injury in service was an acute injury that 
resolved without any residuals.  The veteran's service 
medical records noted no additional complaints of, or 
treatment for, any ankle disorder after the ankle strain, his 
feet and lower extremities were clinically evaluated as 
normal on separation examination was normal, and the June 
1997 private hospital report noted that the veteran had no 
prior history of any left ankle injury.  The only evidence 
presented by the veteran that tends to show a connection 
between current left ankle disability and service are his own 
statements.  In this regard, the Board acknowledges the 
veteran's contention that he believes that the inservice 
sprain somehow weakened the ankle and contributed to the 
post-service fracture.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu, 2 Vet. 
App. 492.  Given the foregoing, a plausible claim for service 
connection for residuals of a left ankle injury has not been 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, such claim is not well grounded and must, 
therefore, be denied.  38 U.S.C.A. § 5107(a).  The Board 
hereby informs the veteran that to well ground this claim he 
must submit medical evidence of a nexus between current left 
ankle disability and an injury or disease suffered during 
service. 

II.  Tinnitus

Service medical records from October 1991 noted that the 
veteran suffered a traumatic perforation of the right 
tympanic membrane (for which service connection has already 
been established).  The records reported that he was stable 
and that no treatment was required.  A June 1996 medical 
examination report indicated that there was no abnormality of 
the veteran's ears or eardrums.  At the time of his 
separation examination in February 1997, the veteran reported 
a five year history of a ruptured tympanic membrane.  The 
report further noted that the disorder "has healed since.  
No current disability."  No complaints of tinnitus were 
documented.  The veteran's separation examination report 
indicated no abnormality of his ears or eardrums other than 
bilateral low frequency hearing loss.  

The September 1997 VA examination report noted that the 
veteran gave a history of being hit on the right side of the 
head in service while playing basketball, with "popping" of 
his right eardrum.  He denied any current symptoms such as 
ringing or tingling.  The examiner's diagnosis was "history 
of right tympana rupture, no evidence of residual."  

At his personal hearing, the veteran indicated his belief 
that tinnitus was caused either by exposure to noise during 
his service job as a gas turbine engineer, or to an incident 
in service when he suffered a blow to the right side of his 
head playing basketball.  He described a very faint whine or 
pressure in his ears that occurred somewhat infrequently.  He 
said the problem did "not terribly" bother him, and that he 
had not sought medical treatment.  

The Board finds that the veteran's claim is not well grounded 
as the claims file does not include a medical diagnosis of 
tinnitus.  As a lay person the veteran is not competent to 
render medical diagnoses.  Espiritu.  Consequently, such 
claim is not well grounded and must, therefore, be denied.  
See 38 U.S.C.A. § 5107(a).  What is necessary to well-ground 
the tinnitus claim is a medical diagnosis of tinnitus and 
medical evidence suggesting a link or nexus to an injury or 
disease suffered during service. 

III.  Residuals of a High Fever

Service medical records indicated that in June 1993, the 
veteran sought treatment for various symptoms including a 
temperature of over 100 degrees, a dry cough, fatigue, 
decreased appetite, mild sore throat and a generalized red, 
itchy rash.  The disorder was eventually diagnosed as 
infectious mononucleosis.  Almost three weeks later, the 
records noted that the veteran "feels great, played 
basketball for two hours yesterday."  The veteran's 
separation examination report indicated no disorder or 
abnormality attributable to infectious mononucleosis or other 
disease.  

The September 1997 VA examination report noted that the 
veteran gave a history of being treated in service for a 103 
degree fever associated with a fine red rash.  He was unsure 
of the date, but did recall that the symptoms resolved, and 
he indicated that he had had no residual symptoms or 
complaints.  The examiner did not provide a diagnosis 
indicating the presence of any residuals of the service 
illness.

At his personal hearing, the veteran testified that he 
developed a high fever in service, with a temperature of 104 
degrees, and he also developed a rash.  He indicated that the 
symptoms resolved a few days later, and that he has had no 
residuals since that time.

In view of the fact that there is no medical diagnosis of any 
current residuals of the inservice fever, the Board finds 
that the veteran's claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  As with the tinnitus claim, what is necessary to 
well-ground this issue is a medical diagnosis of current 
disability and medical evidence of a link or nexus to 
service. 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY  
	Member, Board of Veterans' Appeals



 

